Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a method forming a forming a dual port bit memory cell, comprising a first active region in a semiconductor layer, wherein the first active region having a first width in a first direction and a first length in a second direction orthogonal to the first direction, and the first length more than three times the first width, and the first active region including a first bit line node; a first memory cell node; a first power line node in the first active region, the first power line node having a width equal to the first width; a second memory cell node; and a first inverted bit line node; and a plurality of gates on the semiconductor layer. Additionally, forming a plurality of gates including a first gate that selectively couples the first bit line node to the first memory cell node; a second gate that selectively couples the first memory cell node to the first power line node; a third gate that selectively couples the first power line node to the second memory cell node; and a fourth gate that selectively couples the second memory cell node to the first inverted bit line node (claim 1).
Additionally, prior arts fail to disclose the steps forming two separate active cell regions in a semiconductor layer, wherein each first active region and second active region comprising a first transistor between a first bit line node and a first memory cell node; a second transistor between the first memory cell node and a first power line node; a third transistor between the first power line node and a second memory cell node; and a fourth transistor between the second memory cell node and a first inverted bit line node, wherein a first metallization forming a first routing line coupling the first memory cell node to the third memory cell node, and a second routing line coupling the second memory cell node to the fourth memory cell node (claim 5), and wherein a gate of the second transistor in the first active region coupled to a gate of the second transistor in the second active region, and a gate of the third transistor in the first active region coupled to a gate of the third transistor in the second active region (claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827